Citation Nr: 1702918	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected fibroid uterus status post hysterectomy.

2.  Entitlement to a compensable rating for service-connected rhinitis.

3.  Entitlement to an earlier effective date for the grant of service connection for PTSD, based only on whether a notice of disagreement (NOD) was timely filed.

4.  Entitlement to an earlier effective date for the grant of service connection for PTSD, based only on whether clear and unmistakable error (CUE) exists in a May 1998 rating decision.

5.  Whether there was CUE in a May 1994 rating decision that assigned a 10 percent evaluation for bilateral, post-operative temporomandibular joint disorder (TMJ).

6.  Whether there was CUE in a January 1998 rating decision that assigned a 20 percent evaluation for service-connected TMJ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to February 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared before the undersigned Veterans Law Judge in January 2015 and delivered sworn testimony via video conference hearing in at the RO.  In March 2013 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a VA examination report but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issue of entitlement to an earlier effective date for the grant of service connection for abdominal surgical scars has been raised by the record (at the January 2015 Board hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The claims of entitlement to an increased rating for fibroid uterus status post hysterectomy, entitlement to a compensable rating for rhinitis, entitlement to an earlier effective date for the grant of service connection for PTSD, based only whether clear and unmistakable error (CUE) exists in a May 1998 rating decision, whether there was CUE in a January 1998 rating decision that assigned a rating of 20 percent for TMJ, and the assignment of an initial rating for TMJ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not file an NOD with the February 2002 rating decision granting service connection for PTSD.

2.  The portion of the May 27, 1994 rating decision that assigned an initial rating of 10 percent for TMJ constituted CUE.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective for the grant of service connection for PTSD have not been met because the NOD was untimely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

2.  A May 27, 1994 RO decision, that assigned a 10 percent initial rating for TMJ, contained CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an earlier effective date for 
the grant of service connection for PTSD, 
based only on whether an NOD was timely filed

An appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201 (2015).  The NOD must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300 (2015). 

To be considered timely, an NOD with a determination by the AOJ must be filed within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302(a) (2015).  The filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination.  38 C.F.R. § 20.304 (2015).

The Board finds that the Veteran did not timely file an NOD with the 2002 rating decision.  After the rating decision was issued, the only document submitted within the year time frame was a request from the Veteran to verify service dates.  Two letters were also sent to the Veteran from the RO.  Accordingly, any NOD was untimely.  There is no such procedure as a freestanding challenge to the finality of a VA decision.  DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  Further, after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board notes that the Veteran's CUE portion of the claim is remanded herein.

Whether there was CUE in the May 1994 rating decision that 
assigned a 10 percent evaluation for TMJ

A May 27, 1994 rating decision granted service connection for TMJ and assigned a rating of 10 percent, effective February 6 1994, the day following the Veteran's separation from active duty.  

As an initial matter, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159 (2016), are not applicable to CUE motions.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015).  Previous determinations that are final and binding, including decisions of service connection and degree of disability are accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a). 

If an earlier decision contained CUE, the prior decision must be reversed or revised.  38 C.F.R. § 3.105(a).  The decision constituting reversal or revision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k). 

A claim of CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005). 

CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Fugo, 6 Vet. App. at 43-44.   The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  "[T]he alleged error must be 'undebatable,' not merely 'a disagreement as to how the facts were weighed or evaluated.'"  Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Indeed, whether it is "reasonable to conclude" that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  King, 26 Vet. App. at 441.

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Veteran asserts that the May 27, 1994 RO decision contained CUE in the assignment of the 10 percent disability rating.  At her January 2015 Board hearing the Veteran indicated that she had never had any relief from TMJ, including surgery which only resulted in three to six months of relief.  She stated that her TMJ symptoms had worsened since discharge from service and she was on narcotics from 1994 to 1997.  The Veteran stated that various VA examiners had not really looked over her medical records, especially her dental records.

The Board does not reach the merits of the Veteran's arguments as it finds that there is CUE in the rating decision.  

Despite numerous efforts to obtain a complete record, a complete copy of the May 1994 rating decision is not associated with the claims file.  Of record is the first page of the decision, which indicates the issues and the dispositions, with absolutely no discussion of why or how the 10 percent evaluation was assigned.  The Board made multiple contacts with the RO, who attempted to have the VA-contracted vendor who scanned the paper claims file into an electronic format re-scan the 1994 rating decision.  It was confirmed that no such additional pages or information was available to be scanned.  Although the 2012 rating decision on appeal purports to have reviewed the May 1994 rating decision and discusses the RO's analysis, the Board is not inclined to rule against the Veteran due to a mishap or oversight by a scanning vendor.  In addition to preventing the Board from being able to adequately review the CUE claim, the lack of the complete decision also hinders the Veteran in preparation of her arguments.  Based on the circumstances of this case, the Board finds that the portion of the May 27, 1994 rating decision that assigned the rating for TMJ is CUE.  The matter of the assignment of an initial rating for TMJ is addressed in the remand portion of this decision.


ORDER

An earlier effective date based on a timely NOD to a 2002 rating decision granting service connection for PTSD is denied.

The motion to revise the May 1994 rating decision that assigned a 10 percent evaluation for service-connected TMJ is granted. 


REMAND

Regarding the claims of CUE in a May 1994 rating decision and a January 1998 rating decision, remand is required so that the RO may assign a new initial evaluation regarding the grant of service connection for TMJ, effective February 6, 2004, and readjudicate the issue of CUE in the 1998 rating decision.

Regarding the claims of entitlement to increased evaluations, remand is required for current examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The most recent examinations took place over five years ago.  At the January 2015 Board hearing, the Veteran's testimony was that both of her disabilities were worse since that time.  Accordingly, remand for these issues is required.

Regarding the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, based only on whether CUE exists in a May 1998 rating decision, remand is required for the RO to adjudicate this theory of recovery in the first instance.  A review of the Veteran's Board hearing testimony and written statements, including a July 2010 statement, reveal that she asserts that she initially filed a claim for PTSD in 1994 but that the claim was either not forwarded to VA by her representative or was destroyed by unspecified VA personnel.  In essence, the Veteran claims that there was CUE in the May 1998 rating decision as the "1994 claim" was not considered or of record when the effective date for PTSD was assigned.  Accordingly, the RO must consider the Veteran's CUE claim prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after August 27, 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected fibroid uterus status post hysterectomy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected rhinitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated.  The issues are as follows: 1) entitlement to an increased rating for fibroid uterus status post hysterectomy; 2) entitlement to a compensable rating for rhinitis; 3) entitlement to an earlier effective date for the grant of service connection for PTSD, based only on whether CUE exists in a May 1998 rating decision; 4) assignment of an initial rating for TMJ; and 5) whether there was CUE in a January 1998 rating decision that assigned a 10 percent evaluation for TMJ.  If any of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


